[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATIONS FOR PREJUDGMENT REMEDY AND DISCLOSURE OF ASSETS
The plaintiff has established probable cause for a claim against Joseph Keklik and Dimitri Kazan for $19,500. He has not established a claim against Hanna Kocadag.
The plaintiff has shown that Joseph Keklik and Dimitri Kazan had on March 17, 1993, an ownership interest in Uncle Joe's Fried Chicken. Dimitri was the store manager. Both were present when the plaintiff was injured. At the moment the plaintiff was injured, Joseph Keklik was holding the defendant and was pulling him out of the store when an employee struck the plaintiff with a sharp object. Under the circumstances, Joseph Keklik and Dimitri Kazan owed the plaintiff a duty of care as alleged in the complaint. They breached their duty. The evidence failed to show which employee struck the plaintiff. The court's assessment of the extent of the plaintiff's injuries is based on the plaintiff's testimony. No medical records were introduced. CT Page 7200
The plaintiff may attach defendant Joseph Keklik's real estate in the amount of $19,500. The motion for disclosure of assets is granted as to defendant Dimitri Kazan.
THIM, JUDGE